Exhibit 99.1 First Quarter 2012 Earnings Conference Call May 1, 2012 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. Q1 2012 Highlights First Quarter 2012 compared to First Quarter 2011 •Revenue totaled $46.9 M, +22% –Equipment Segment +67% –Fiber and Data revenue +22% –Telecom revenue -6% •Operating income totaled $5.3 M, +13% •Net income totaled $2.3 M, +8% •EPS was $0.17 per share, +6% •Closed on IdeaOne Acquisition March 1, 2012 Consolidated Revenue Q1-12 compared to Q1-11 •Revenue +22% •Equipment revenue +67% •Fiber and Data revenue +22% •Telecom revenue -6% ($ in millions) 76% of First Quarter 2012 revenue is from Business & Broadband Services Revenue Diversification •Q1-12 included equipment sales of $15.3 M •Majority of revenue, 67% is recurring Earnings and Income •Operating Income increased 13% from Q1-11 Diluted EPS ($ in millions) Operating Income •EPS increased 6% from Q1-11 Business Segments Q1-12 compared to Q1-11 •Revenue up 22% •Strong data services sales •Includes one month of IdeaOne operations ($ in millions) before intersegment eliminations Equipment Revenue Fiber and Data Revenue Q1-12 compared to Q1-11 •Equipment hardware sales +87% •Equipment support services down 5% Telecom Segment Q1-12 compared to Q1-11 •Telecom revenue down 6% •Broadband revenue flat •Network Access revenue down 16% due to: -Anticipated declines in access lines, minute-of- use -Expiration of interstate infrastructure support reimbursements -A one-time refund payment of interstate support fees and the initial impacts of industry-wide access reform regulation •Bill Processing revenue +64% Telecom Revenue ($ in millions) before intersegment eliminations Debt Balance ($ in millions) Net Debt Balance Cash on hand Fiber Network Expansion Greater Minnesota Broadband Collaborative Project •Phase 1- fiber network from St. Paul to Duluth, Minn. / Superior, Wisc. - 99% complete •Phase 2 will extend fiber from Brainerd, Minn. to Moorhead, Minn.
